DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6, 8-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Vu et al (US 20070192910 A1) in view of Bujnowski (US 20190394057).
Regarding claim 1, Vu discloses A robot capable of interacting with a user in a location, 
[Vu teaches (Vu, abstract), “A mobile robot guest for interacting with a human resident performs a room-traversing search procedure prior to interacting with the resident”…]
the robot comprising: 
(a) a camera configured to capture local images; [Vu teaches (Vu, 0048), “Regarding the mobile robot, the sensor may include at least one of a camera”…]
(b) an image recognition processor coupled to the camera; [Vu teaches, (Vu, 0006), “In one aspect, the invention relates to a robot for regimen compliance management, including a processor, a memory accessible by the processor, a sensor capable of detecting a presence of a person within a detection range of the robot”…]
(c) a microphone configured to capture local sounds and a loudspeaker; [Vu teaches, (Vu, 0048), “Regarding the mobile robot, the sensor may include at least one of a camera, a microphone”…] Also, [(Vu, 0245), “When a person is detected, the robot may attempt to identify the person by employing an audible or visible query that asks whether the person is present, via a speaker and/or recorded speech or sounds, or synthesized speech or sounds”...]
(d) one or more environment sensors for at least one of ultra-violet light, humidity or humidity, smoke, carbon monoxide [Vu teaches, (Vu, 0277), …”The robot may also include safety sensors such as a smoke detector, radon gas detector, carbon monoxide or CO.sub.2 sensor, or the like.”] Also,  [(Vu, 0051), …”the sensor may include a camera, an optical sensor, an IR sensor, a key detector, a motion detector, a contact switch, a 
(e) a voice assistant coupled to the microphone and the loudspeaker; [Vu teaches (Vu, 0281), …“The robot or other device may also use speech recognition to receive verbal remote control commands from the person, for example.”]
and (f) a wireless transceiver capable of performing two-way communication, wherein the wireless transceiver at least one of communicates over a radio-frequency (RF) electromagnetic field and communicates optically; [Vu teaches, (Vu, 0048), “In accordance with another embodiment, the mobile robot for interacting with a person may include at least one sensor”… ... “The mobile robot may further include a wireless transmitter for transmitting and output of the sensor”…] Also, [(Vu, 0192) "General enabling network architecture is shown in FIGS. 8A and 8B. Each robot 10 in a home (multiple robots or other embedded devices with access to the robot base station possible) is linked to the robot base station via different levels of pre-installed security and compatible cryptographic keys. As shown in FIG. 8B, the connection 8B-2 would generally be carried in frames or packets of an RF protocol, would use IP stack protocols within this (TCP, UDP, HTTP), and would have a trust boundary within this (a virtual private network VPN or secure socket layer SSL boundary). Generally, the robots 10 are wirelessly connected, and the robot base station is an RF station using an RF bandwidth and protocol sufficient for the data that will be sent to and from the robot 20. For example, for a robot 10 capable of videoconferencing, a relatively high bandwidth RF modality such as 802.11 a/b/g/n would be useful.”…]
wherein the robot is configured to: 
(i) autonomously move around in the location; [Vu teaches, (Vu 0228), ...”when the robot is autonomously navigating from room to room”...]
(ii) create a model of the location and recognize changes in the location; [Vu teaches, (Vu 0226), “In constructing a topological map of the environment, the robot may move about the home and note rooms or other subdivisions of the environment. These subdivisions may be any logical division of a space, e.g., a hallway, quadrants or other portions of a large space, etc.”…] also, [(Vu, 0182), …”The robot interrupts expression motion(s) in response to the event detected by the robot. The robot is stopped ( or other corrective behavior) to reposition the robot according to the event.”]
(iii) recognize objects of interest and situations based on results from the image recognition processor; [Vu teaches, (Vu, 0226), …”. The robot may identify the spaces at boundaries of rooms via "lighthouses," or by visual identification of features (windows, etc.).”… …”The robot may also identify persons and things (a charging station, doors, windows, keys, pets, etc.),”…] Additionally, [(Vu, 0182), …”The robot interrupts expression motion(s) in response to the event detected by the robot. The robot is stopped ( or other corrective behavior) to reposition the robot according to the event.”]
(iv) recognize beings based on at least one of image recognition results from the image recognition processor and voice recognition, wherein the beings include at least one of the user, a family member, a friend, an acquaintance, a visitor, a coworker, another human, a pet, and another animal; [Vu teaches, (Vu, 226), …”the robot could identify a person by a signature heat, voice, and/or visual recognition pattern, as described 
(v) recognize the beings based on results from the voice assistant; [Vu teaches, (Vu 0246), “The mobile robot may also use a secondary system for confirming the identity of a person, such as by analyzing an infrared image or signature heat pattern corresponding to the person being sought, performing acoustic analysis to recognize the voice of the person,”…] Also [(Vu, 0281), The robot or other device may also use speech recognition to receive verbal remote control commands from the person, for example.”]
(vi) monitor the user; [Vu teaches, (Vu, 0149), “In addition, the robot 100 may include a microphone that monitors ambient sound or noise levels. When the microphone input indicates sound corresponding to speech, for example, the robot may determine that it is likely a person is in the vicinity, and accordingly reduce its movement speed, in order to reduce the chance of colliding with the person. The robot 100 may also monitor other sensors such as heat detectors (infrared photosensors, for example) or cameras, and make behavior determinations based on one or more of the sensors. For example, if no person is in fact in the vicinity of the robot, but the television is turned on, then the robot's microphone detects speech, but the heat detector does not indicate the presence of any heat sources. In such a case, the robot 100 may instead determine that no person is present, and accordingly decide not to reduce its movement speed.”]
(vii) monitor camera images and recognize user body language and gesture commands using the image recognition processor; [Vu teaches, (Vu, 0246), “The mobile 
(viii) monitor sounds and recognize voice commands using the voice assistant;  [Vu teaches, (Vu 0246), …“performing acoustic analysis to recognize the voice of the person”...], Also [(Vu, 0281), “21Attorney Docket No. 020699-112710USClient Reference No. 201805922.01The robot or other device may also use speech recognition to receive verbal remote control commands from the person, for example.”]
(ix) communicate with the user via at least one of the voice assistant and the wireless transceiver; [Vu teaches, (Vu, 0249), “When the mobile robot encounters a closed door, it may attempt to communicate with a person on the other side by applying an audible signal to the closed door. For example, the mobile robot may include a door knocker (such as a solenoid) or a speaker which can be applied to the closed door to transmit an audible signal or announcement to the closed door.”…]
(x) communicate with and control a television (TV) via the wireless transceiver; [Vu teaches, (Vu, 281), “The robot can then employ a compatibility routine to control the devices according to the overall task specified by the resident, by coordinating compatibility of inputs and outputs (e.g., in response to a command to watch TV, the robot may activate, via the received IR codes: the TV ON, the DVD OFF, the cable box ON, 
(xi) using one of a TV display and a handheld device display as a primary display to communicate with the user; . [Vu teaches, (0241), “The robot may also send streaming video to the resident as it moves throughout the home.”] Also, [(Vu, 0228), Once in an identified room (if permissions are appropriate), the robot may take a video or still image of the space, and either return to the resident to display this data, or send it remotely to the resident's computer, networked television, or personal digital assistant”…] 
and (xii) communicate with, receive information from, and control other devices via the wireless transceiver, wherein the other devices include at least one of a television, a camera, a home alarm system, a home appliance, consumer electronics, a telephone, lighting, a heater, and an air conditioner. [Vu teaches, (Vu, 0048), “The mobile robot 1 may control or manipulate an object in the household of the person (for example, turning on a television at a certain time by using an on-board IR transmitter), or point to an object or location at a certain time of day, as components of robot operation.”] Also, [(Vu, 0198), “The base station includes a wireless transceiver capable of communicating TCP/IP transmissions over a local wireless protocol and a wired Ethernet connector for 
VU mentions or recommends additional sensors, but did not particularly mention one of unltr-violet light or humidity sensors.  However, Bujnowski teaches of a robot capable of interacting with a user in a location, the robot comprising:
one of or more environmental sensors including one  of ultra-violet light or humidity sensors (sec 0049).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Vu as taught by Bujnowski for the purpose of incorporating more sensors on the robot to detect other important environmental features to assist a user.
Regarding claim 2, Vu discloses the following limitation: The robot of claim 1, further comprising a video projector. [Vu teaches, (Vu, 0106, and figure 1A, Item 26), …”The head 16 also contains a display 26 used for facial animation, and which may be adapted for videoconferencing, multimedia applications, menu input, etc.”…]
Regarding claim 4, Vu discloses the following limitation: The robot of claim 1, further configured to answer user queries using the voice assistant and execute user commands. [Vu teaches, (Vu 0281), “The robot or other device may also use speech recognition to receive verbal remote control commands from the person, for example.”]
Regarding claim 5, Vu discloses the following limitation: The robot of claim 4, wherein a user command includes at least one of making a telephone call, controlling the TV, and providing a voice assistant function. [Vu teaches, (Vu, 0281), “The robot or other device may also use 
Regarding claim 6, Vu discloses the following limitations: The robot of claim 4, configured to move around the location as a response to a user command, [Vu teaches, (Vu 0230), “In this context, the robot may simply travel randomly or upon a directed path from room to room, but a preferred mode is for the robot to be guided from room to room, following the resident or caregiver into those areas that the robot is to work in. At the same time, the robot may be told preferable places to sit and wait, what kind of room each room is, etc.”], and to stream local images to the TV. [Vu teaches, (0241), “The robot may also send streaming video to the resident as it moves throughout the home.”] Also, [(Vu, 0228), Once in an identified room (if permissions are appropriate), the robot may take a video or still image of the space, and either return to the resident to display this data, or send it remotely to the resident's computer, networked television, or personal digital assistant”…].
Regarding claim 7, Vu discloses the following limitations: The robot of claim 1, configured to follow the user in the location using at least one of a camera, a microphone, [Vu teaches, (Vu 230), …“the robot may simply travel randomly or upon a directed path from room to room, but a preferred mode is for the robot to be guided from room to room, following the resident or caregiver into those areas that the robot is to work in.”…] also, [(Vu, 0281), …“the robot or other device may also use speech recognition to receive verbal remote control commands from the person, for example.”], and another sensor and configured to determine if the user is well. [Vu teaches, (Vu 0160), “Circumstances that may require overriding of the privacy controller 352 may 
Regarding claim 8, Vu discloses the following limitations: The robot of claim 1, further comprising one or more health status sensors, wherein a health status sensor includes at least one of a heart rate sensor, a temperature sensor, a blood pressure sensor, and a pulse oximeter; [Vu teaches, (Vu, 0126), “. Moreover, the robot R2 may include any appropriate sensors 122 or other accessories, such as a finger-cap heart-rate monitor, to provide medical feedback to a remote caregiver or doctor,”…] Also, [(Vu, 0267), “...the robot contains full connectivity and support for power, network access, security, and mobility to health assisting appliances,”… …”Such appliances may be connected via network interface to collect data from to blood glucose meters, peak flow meters, scales, blood pressure monitors, pulse oximeters and the like,”...], and wherein the robot is configured to determine if the 22Attorney Docket No. 020699-112710US Client Reference No. 201805922.01 user is well by measuring at least one of a user's heart rate, a user's temperature, and a user's blood pressure. [Vu teaches, (Vu 0160), “Circumstances that may require overriding of the privacy controller 352 may include a determination by the mobile robot that the resident has become non-responsive (and therefore possibly unconscious),”…] Also, [(Vu, 0261), …“For example, if Ann is the resident that is being cared for, then the robot may record Ann's average temperature using an IR sensor, etc.,”…] Also, [(Vu, 0049), “Also, the override unit may include a receiver for wirelessly receiving the override command from a remote caregiver. The mobile robot may attempt to locate the person when an incoming teleconferencing request is received. Also, the privacy controller may be overridden when the robot detects an emergency condition-for example, if a person appears to be passed out, in danger, sick, or if there's smoke or if a fire alarm has been triggered, etc.”…] It is implied 
Regarding claim 9, Vu discloses the following limitation: The robot of claim 1, further configured to dispense medication. [Vu teaches, (Vu, 0131), …”A variant R5 is essentially alike, but includes an extending or telescoping riser 13A (using telescoping barrels, jacks, screws, scissors, or an articulated and/or jointed arm), such that the medication dispenser 17”...] Also, [(Vu, 0267), ...”As discussed herein, regimen compliance, scheduling, interaction, reporting and all other compliance and medical reporting discussed herein, as supported by resident or patient finding, reminding, household navigation and resident location awareness, medication loading and carrying, privacy and permission administration”...].
Regarding claim 10, Vu discloses the following limitation: The robot of claim 1, further configured to issue reminders. [Vu teaches, (Vu, 0267), “As discussed herein, regimen compliance, scheduling, interaction, reporting and all other compliance and medical reporting discussed herein, as supported by resident or patient finding, reminding, household navigation”…] Also, [(Vu, 0056), …” providing a reminder to the resident at a predetermined event during the compliance schedule,”…].
Regarding claim 11, Vu discloses the following limitation: The robot of claim 1, wherein communication shown on the primary display includes at least one of a reminder, an alert, a text message (fig. 7c, 7D; sec 0184, 0185), an email, health status information, security information, and entertainment. [Vu teaches, (Vu, 0227), …”the location of any identified person or thing within the house may be tracked. Such technology allows the resident or caregiver to monitor the location of objects, persons, or the like within the home, if these objects or persons are 
Regarding claim 12, Vu discloses the following limitation: The robot of claim 1, configured to be taught by the user, through voice commands and local images, that an object comprises an object of interest. [Vu teaches, (Vu, 0048), …“In addition the mobile robot may further include a speech recognition unit for detecting spoken input, in which the permission to talk with the sensor and the input by the speech recognition unit. The mobile robot 1 may control or 
Regarding claim 14, Vu discloses the following limitations: The robot of claim 1, wherein the robot further is configured to determine, remember and report a placement of an object of interest, wherein determining is performed using at least one of, sonar, radar, LIDAR, another laser scanner, [Vu teaches, (Vu, 0059), “In yet another embodiment of the above aspect, the managing step includes a safety manager for controlling contact with a resident. The safety manager initiates a safety sequence including the steps of configuring an annunciator to indicate a presence of the robot, configuring a beacon to indicate the presence of the robot, configuring a sensor to detect a safety condition, and configuring a controller to immobilize the robot when the safety condition is detected. The annunciator emits a predetermined sound when the robot is moving. The beacon comprises a strobe light. The sensor includes at least one of a camera, an optical sensor, an IR sensor, a key detector, a motion detector, a contact switch, a pressure detector, a proximity sensor, a sonar detector, a laser-based obstacle detector, a noise detector, and a microphone. The above method further includes the step of configuring a physical shape of the robot to limit contact between the resident and a base of the robot. The above method further includes the step of configuring a communication unit for sending information regarding the resident to a remote terminal. Sending information includes receiving permission from the resident, which is sent according to a predetermined schedule, upon an occurrence of a change in information, or is exchanged with a computer.”] Also, [(Vu, 0228), …“the robot may maintain a list of people or things that it is currently tracking within the environment (e.g., according to and wherein remembering is performed using a non- transitory memory. [Vu teaches, (Vu, 0006), “In one aspect, the invention relates to a robot for regimen compliance management, including a processor, a memory accessible by the processor,”…] Also, [(Vu, 0267), …”It includes may include USB ports, an RJ-45 Ethernet network port, and embedded-class memory (64 MB) and processing (ARM processor, Linux OS).”].
Regarding claim 18, Vu discloses the following limitation: The robot of claim 1, further comprising monitoring a state of an object of interest using at least one of local images, remote images, and local sounds. [Vu teaches, (Vu, 0227), …” The web client may also draw and label figures or other markers for the resident or other entities within the house. Thus, the location of any identified person or thing within the house may be tracked. Such technology allows the resident or caregiver to monitor the location of objects, persons, or the like within the home, if these objects or persons are detectable to the robot (via tags or sufficient recognition resources).”…]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Vu and Bujnowski as applied  to claim 1 and further in view of Wang et al, (US 20130304257 A1), hereinafter referred to as Wang.
Regarding claim 3, Vu discloses the following limitations: The robot of claim 1, wherein the robot accepts commands from an authorized being [Vu teaches, (Vu, 0141), …“However, as non-limiting examples, the robot 100 may initiate contact when a possible medical emergency requires the robot to measure the temperature of the user, or when an authorized remote user issues a command to the robot to make physical contact with a person, inter alia.”], and configured to allow the user to at least temporarily authorize another being. [Vu teaches, (Vu, 0033), …”(i) in an emergency condition detected by the robot or (ii) after a n authorized remote caregiver sends to the robot an authorization previously permitted by the resident”.
Although, Vu does not explicitly state it, the robot is can’t deny unauthorized access. Vu fails to disclose, …“and rejects commands from an unauthorized being”… However, [Wang teaches, (Wang, 0044), …” a remote station may route a message, command, etc. to the robot 12 which then forwards a message, command, etc. to the arbitrator 250 to determine whether the station should have access. The arbitrator 250 can then provide a reply message either granting or denying access to the robot.”].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed inventions to modify the robot disclosed by Vu and Bujnowski  to incorporate the message command as disclosed in Wang to deny a user access to the robot. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Vu and Bujnowski as applied to claim 1 and further in view of Das et al, (US 10108850 B1), hereinafter referred to as Das.
Regarding claim 13, Vu fails to disclose the following limitation: The robot of claim 1, configured to determine that an object comprises an object of interest by applying deep-learning techniques on at least one of local images and local sounds. However, [Das teaches, (Das, Column 3, lines 35-44) “Embodiments provide for a novel technique for recognizing individuals (also referred to as “people”, “persons”, “humans”, “users”) from visual features of their bodies using computer vision and deep learning mechanism. For example, in one embodiment, embodiments provide for: 1) person recognition beyond face, such as using only their body; 2) recognition in the presence of wide variants of human pose and body occlusion; and 3) use of specialized camera hardware, such as infra-red (IR) or thermal cameras, etc.”] Also, [(Das, column 29, 41-51) “In one embodiment, output comparison logic 711 is used to create a new link between any output of a neural network (such as an object detection and classifier) and a decision-making algorithm. For example, at autonomous machine/vehicle 600, a neural network output suggests that an object in front of vehicle 600 is a human being with 99.9% certainty, then output comparison logic 711 may be triggered to take this output into consideration and instead of discarding it, using it to check on any potential decisions or tasks being worked on by the decision-making algorithm of vehicle 600.”
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed inventions to modify the robot disclosed by Vu and Bujnowski .
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Vu and Bujnowski as applied to claim 14 and further in view of Shiraishi, (US 20190130180 A1).
Regarding claim 15, Vu discloses the following limitation: The robot of claim 14, using the model of the location to determine if the placement is regular, and upon determining that the [Vu teaches, (Vu, 0228), …”the robot may maintain a list of people or things that it is currently tracking within the environment (e.g., according to where they were observed last).”…] Also, [(Vu 0268), …“In step RC-12, a human perceptible signal (recorded speech, synthesized speech, a displayed picture or displayed text, flashing or blinking lights, pointers, outlines, or highlights) is "sent" to the resident, and shows the resident the location where the medication is to be found”…].
Vu fails to disclose:  …“placement is not regular”… However, [Shiraishi teaches, (Shiraishi, 0126, and figure 1), “The update method determination unit 406 may update information stored in the correspondence relation storage unit 404 when the operation recognition unit 401 determines that an object is picked up, and when a count of an object at a picked-up position becomes 0 as a result of subtraction from the count of the object at the position. For example, when a count of object “C” at object coordinates (1, 0) becomes 0 in display information stored in the display count storage unit 407, the update method determination unit 406 determines to update object coordinates (1, 0) promptly to “no object”. The correspondence relation update unit 405 updates a type of an object corresponding to object coordinates (1, 0) on a 
In the example provided (Shiraishi, paragraph 0126), when an objects is removed, the update method determination unit 406, updates the object coordinates to “no object”, then correspondence relation update unit 405 updates the coordinates of the object stored  in the correspondence relation storage unit 404 to “no object” on the basis of  the update method determination unit. The object identifying apparatus as shown below (Shiraishi, figure 16) is capable of determining that an object is not at the specific coordinates. Which is interpreted as the object is not available at its regular placement.  

    PNG
    media_image1.png
    432
    572
    media_image1.png
    Greyscale

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed inventions to modify the robot disclosed by Vu and Bujnowski 
Regarding claim 16, Vu discloses the following limitation: The robot of claim 15, wherein alerting the user comprises showing the user an [Vu teaches, (Vu, 0227), …”Thus, the location of any identified person or thing within the house may be tracked. Such technology allows the resident or caregiver to monitor the location of objects, persons, or the like within the home, if these objects or persons are detectable to the robot (via tags or sufficient recognition resources”…] Also, [(Vu 0268), …“In step RC-12, a human perceptible signal (recorded speech, synthesized speech, a displayed picture or displayed text, flashing or blinking lights, pointers, outlines, or highlights) is "sent" to the resident, and shows the resident the location where the medication is to be found”].
Vu fails to disclose: …“image with a timestamp”…However, [Shiraishi teaches, (Shiraishi, 077), “The update method determination unit 206 acquires, for example, camera images of a plurality of times captured by a stationary camera, and calculates a background difference of a target region in the image. At this time, the update method determination unit 206 may determine a time at which a certain amount or more of change is detected, as the update timing T102. Here, a target region may be, for example, a front face of a shelf on which an object is disposed, or may be an environment around a shelf.”]
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed inventions to modify the robot disclosed by Vu to incorporate 
Regarding claim 17, Vu discloses the following limitation: The robot of claim 15, further comprising leading the user to the placement. [Vu teaches, (Vu, 0269), “The appearance of the regimen support object (i.e., a pictorial depiction of it) as the object is positioned on the robot is shown on the display (which may also be projected onto a nearby surface) or otherwise. The robot guides the resident at step M4, by showing an animation or activating secondary indicia near the regimen support object, to the object. A second kind of matching is shown in FIG. 17B. In this routine, the robot sends a human perceptible signal in step M-6 as noted above, indicating the regimen performance location, in this case a room or other location where the medication is kept or other compliance activity is performed. The robot guides the resident to the location in step M-8.”]
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vu and Bujnowski as applied to claim 18 and further in view of Rylskiy, (US 20170374397 A1).
Regarding claim 19, Vu discloses the following limitation: The robot of claim 18, wherein the object of interest is an appliance [Vu teaches, (Vu, 0048), …“In addition the mobile robot may further include a speech recognition unit for detecting spoken input, in which the permission to talk with the sensor and the input by the speech recognition unit. The mobile robot 1 may control or manipulate an object in the household of the person (for example, turning on a television at a certain time by using an on-board IR transmitter).”] Also, [(Vu, 0131), …“ the robot may bring the resident to the STB and TV for a videoconferencing 
Vu fails to disclose: …” and wherein the robot determines a priority”… …” and a priority for displaying content”… However, [Rylskiy teaches, (Rylskiy, 0002), “In an aspect, a method may include or comprise: outputting, by a television receiver, particular programming content for display by a presentation device; monitoring, by the television receiver, a stream of metadata that is temporally synchronized to the particular programming content; and blocking, by the television receiver, output of a notification for display by the presentation device during the outputting of the particular programming content at a time and when a particular instance of metadata of the stream of metadata has a discrete value that is greater than or equal to a pre-defined and user-configurable threshold value.”] Also, [(Rylskiy, 0019), …”However, it is contemplated that the television receiver may optionally (indicated by intermittent line in FIG. 1) be programmed to output a particular notification for display that which might be considered critical or emergency-related, for example.”]
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed inventions to modify the robot disclosed by Vu and Bujnowski to incorporate the teachings of Rylskiy, and add the contextual-sensitive notification parameter to Vu’s robot so that notifications can be ranked in order of importance and allow the robot to determine if it should interrupt television content to display the notification.  
Regarding claim 20, Vu discloses the following limitations: The robot of claim 19, wherein the state includes at least one of a finished task and a problem that requires user attention, [Vu 
Vu fails to disclose: “…wherein the robot immediately displays the state on the TV if the priority for displaying the state on the TV is higher than the priority for displaying the content on the TV, and wherein the robot delays displaying the state on the TV if the priority for displaying the state on the TV is lower than the priority for displaying the content on the TV.”   However [Rylskiy teaches, (Rylskiy, 0002), “In an aspect, a method may include or comprise: outputting, by a television receiver, particular programming content for display by a presentation device; monitoring, by the television receiver, a stream of metadata that is temporally synchronized to the particular programming content; and blocking, by the television receiver, output of a notification for display by the presentation device during the outputting of the particular programming content at a time and when a particular instance of metadata of the stream of metadata has a discrete value that is greater than or equal to a pre-defined and user-configurable threshold value.”] Also, [(Rylskiy, 0019), …”However, it is contemplated that the television receiver may optionally (indicated by intermittent line in FIG. 1) be programmed to output a 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed inventions to modify the robot disclosed by Vu and Bujnowski to incorporate the teachings of Rylskiy, and add the contextual-sensitive notification parameter to Vu’s robot so that notifications can be ranked in order of importance and allow the robot to determine if it should interrupt television content to display the notification.  

Response to Arguments
Applicant's arguments filed 10/26/2021 have been fully considered but they are not persuasive. 
Applicant’s amendments regarding claim 11 have been addressed accordingly.  Vu (sec 0184, 0185) displays text messages on a display
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott be reached on 571 270 5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONNIE M MANCHO/Primary Examiner, Art Unit 3664